         Case 1:21-cv-00347-RDM Document 1 Filed 02/08/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                                  CIVIL DIVISION

ZACHARY WEHMEIR                           )
2333 Dulles Station Boulevard             )
Herndon, VA 20171                         )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )                Case No.:___________________
                                          )
                                          )
THE UNITED STATES OF AMERICA              )
                                          )
      Serve on:                           )
      Michael R. Sherwin                  )
      United States Attorney for the      )
      District of Columbia (Acting)       )
      555 4th Street, NW                  )
      Washington, DC 20530                )
                                          )
      Civil Process Clerk                 )
      United States Attorney’s Office     )
      555 4th Street, NW                  )
      Washington, DC 20530                )
                                          )
      Monty Wilkinson                     )
      United States Attorney General      )
      United States Department of Justice )
      950 Pennsylvania Avenue, NW         )
      Washington, DC 20530                )
                                          )
              Defendant.                  )
_________________________________________ )

                           COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff Zachary Wehmeir, by and through his attorneys, John J. Yannone,

Arren T. Waldrep, and PRICE BENOWITZ, LLP, and hereby files this Complaint against

Defendant the United States of America and states as follows:




                                               1
          Case 1:21-cv-00347-RDM Document 1 Filed 02/08/21 Page 2 of 7




                                              PARTIES

    1. Plaintiff Zachary Wehmeir (“Wehmeir”) is an adult resident of the Commonwealth of

Virginia, residing at 2333 Dulles Station Boulevard, Herndon, VA 20171.

    2. At all times relevant hereto and upon information and belief, Andrew Martinelli

(“Martinelli”) is an adult resident and domiciliary of the Commonwealth of Virginia, residing at

1302 Chetworth Court, Alexandria, VA 22314. Further, Martinelli, at all times hereinafter

mentioned, was an employee of the United States of America, through its federal law enforcement

agency, the Federal Bureau of Investigations.

    3. At all times relevant hereto, Defendant Federal Bureau of Investigations (“FBI”) is a

federal law enforcement agency operating under the United States Department of Justice, a federal

executive department of the United States government. The FBI’s headquarters are located at 935

Pennsylvania Avenue, NW, Washington, DC 20535.

                                  JURISDICTION AND VENUE

    4. This matter arises out of a pedestrian motor-vehicle collision that occurred on or about

February 20, 2018, at approximately 3:15 p.m., in the bicycle lane on Pennsylvania Avenue, NW,

at or near its intersection with 13th Street, NW, in the District of Columbia.

    5. This Court has jurisdiction over this cause of action pursuant to the Federal Tort Claims

Act, 28 U.S.C. § 1346(b) and pursuant to 28 U.S.C. § 1322(a).

    6. Venue is proper in this District pursuant to 28 U.S.C. § 1402(b), as this is a tort claim

against the United States arising under 28 U.S.C. § 1346(b), and all of the events or omissions

giving rise to this claim occurred in this District.

    7. At all times relevant hereto, the United States of America acting through the Federal

Bureau of Investigations was a “Federal Agency” within the meaning of 28 U.S.C. § 2671.




                                                   2
          Case 1:21-cv-00347-RDM Document 1 Filed 02/08/21 Page 3 of 7




   8. Plaintiffs have complied timely with 28 U.S.C. § 2401(b) by providing notice of their claim

via Standard Form 95 to the United States Department of Justice regarding their injuries and

damages which were tortuously caused by the Defendant, by and through its agent.

   9. The instant suit is timely filed under 28 U.S.C. §§ 2401(b), 2675(a).

                             FACTS COMMON TO ALL COUNTS

   10. On or about February 20, 2018, at approximately 3:15 p.m., Plaintiff Wehmeir was on his

bicycle travelling westbound on Pennsylvania Avenue, NW, at or near its intersection with 13th

Street, NW, in the District of Columbia, lawfully riding his bicycle in the bicycle lane and

proceeding on a green light.

   11. At approximately the same time and place on the aforementioned date, Martinelli was

operating a 2007 Chevrolet Tahoe, owned by Defendant the United States of America by and

through the Federal Bureau of Investigation (“FBI”), travelling westbound on Pennsylvania

Avenue, NW, at or near its intersection with 13th Street, NW, in the District of Columbia, parallel

to Plaintiff, making an illegal U-Turn, from an outside lane at a place where a U-Turn was

prohibited, at or near the aforementioned intersection.

   12. Suddenly and without warning, Martinelli failed to pay full time and attention, failed to

yield the right of way, failed to obey a traffic control device, failed to control the speed of his FBI

vehicle to avoid a collision, and made an illegal U-turn, from an outside lane where a U-Turn was

prohibited and without emergency lights, in front of Plaintiff Wehmeir, as he was lawfully in the

bicycle lane and proceeding on a green light, thereby cutting off Plaintiff Wehmeir’s right of way

and giving Plaintiff Wehmeir no room to stop, and thus causing Plaintiff Wehmeir to collide with

the driver’s side of the vehicle operated by Martinelli.

   13. At all times relevant hereto, Martinelli operated Defendant United States’ FBI vehicle in a




                                                  3
          Case 1:21-cv-00347-RDM Document 1 Filed 02/08/21 Page 4 of 7




dangerous and unsafe manner, failed to pay full time and attention, failed to yield the right of way,

failed to obey a traffic control device, failed to control the speed of the FBI vehicle on a highway

to avoid collision, failed to properly and timely bring the FBI vehicle to a stop to avoid a collision,

was driving the FBI vehicle in a careless and imprudent manner endangering property, life, and

person, and suddenly and without warning, caused collision to Plaintiff Wehmeir’s bicycle.

   14. As a result of impact from the collision, Plaintiff Wehmeir was thrown from his bicycle,

causing him immediate, severe, permanent and significant injuries, including, but not limited to,

his head, neck, back, chest and shoulders.

   15. Plaintiff Wehmeir did not cause or contribute to the subject collision or to his injuries.

   16. At all times relevant hereto, Martinelli was the actual and/or apparent agent of Defendant

the United States of America, and was acting on behalf of, and for the benefit of, Defendant the

United States of America.

                                     COUNT I: Negligence
                              (Defendant United States of America)

   17. Plaintiff re-alleges and incorporates by reference all of the facts and allegations contained

in paragraphs 1 through 16 above as if more fully set forth herein, and further alleges:

   18.     At all times relevant hereto, Martinelli had a duty to act reasonably and to use due care

while operating Defendant United States’ FBI vehicle.

   19. In particular, Defendant United States, by and through its agent, Martinelli had a duty to,

inter alia, pay full time and attention, maintain proper and adequate control of the FBI vehicle,

stop in time to avoid a collision, obey the instructions of all traffic control devices, and obey the

laws and rules of the District of Columbia.

   20. Defendant United States breached that duty of care by and through the negligent acts and




                                                  4
           Case 1:21-cv-00347-RDM Document 1 Filed 02/08/21 Page 5 of 7




omissions of its agent, Martinelli, and the above-mentioned collision was caused by the

recklessness, carelessness, and/or negligence of Martinelli, such that Defendant United States, by

and through its agent, among other acts and omissions:

                   a. Caused collision to Plaintiff’s bicycle;

                   b. Failed to stop in time in order to avoid a collision;

                   c. Failed to exercise reasonable due care and precaution in the operation of
                      his motor vehicle under the circumstances then and there existing;

                   d. Failed to lawfully obey the instructions of all traffic control devices;

                   e. Failed to see what there was to be seen;

                   f. Failed to reduce the speed of the vehicle he was operating in time to avoid
                      a collision with Plaintiff’s vehicle;

                   g. Failed to use due care and precaution and to maintain adequate control of
                      his vehicle;

                   h. Failed to yield the right of way;

                   i. Failed to obey the laws and statutes of the District of Columbia; and

                   j. Was otherwise negligent, in other respects not now known to Plaintiff but
                      which may become known prior to and/or at the time of trial.

   21. A reasonably prudent person in Martinelli’s position would not have struck Plaintiff’s

bicycle.

   22.     Upon information and belief, at all times relevant hereto, Defendant United States, by

and through its agency, FBI, was the owner of the FBI vehicle operated by Martinelli on the

aforementioned date and time.

   23.       Upon information and belief, and at all times relevant hereto, including February 20,

2018, Martinelli was acting as the agent, servant, and/or employee of Defendant United States.

Additionally, Martinelli was operating the motor vehicle pursuant to Defendant United States’




                                                5
            Case 1:21-cv-00347-RDM Document 1 Filed 02/08/21 Page 6 of 7




order and/or direction. Further, Martinelli was carrying out the affairs for the benefit of Defendant

United States.

    24.       As the principal for Martinelli, Defendant United States is responsible for all of the

acts and/or omissions committed by Martinelli, who was Defendant United States’ actual and/or

apparent agent, servant, employee, and/or independent contractor acting within the course and scope

of his actual and/or apparent agency and/or employment under the doctrine of vicarious liability

and/or respondeat superior.

    25.       As a direct and proximate result of Martinelli’s negligent conduct in the operation of

Defendant United States’ FBI vehicle, Plaintiff sustained severe, significant and permanent

injuries.

    26.       As a direct and proximate result of the negligence and carelessness of Defendant

United States, by and through its agent, Martinelli, Plaintiff has suffered, and will continue to

suffer: severe and permanent physical injuries; great physical pain; severe, substantial and

permanent emotional distress and mental anguish; and a diminished capacity for the enjoyment of

life.

    27.       As a direct and proximate result of the negligence and carelessness of Defendant

United States, by and through its agent, Martinelli, Plaintiff has undergone and will continue to

undergo substantial medical treatment, and has incurred and will continue to incur: substantial

medical costs and related expenses to alleviate his injuries, pain and suffering; lost earnings; lost

employment opportunities; loss of time and enjoyment from his customary leisure, and recreational

activities; property damage, including the loss of his bicycle; an impairment of his customary

normal activities of daily living, employment, leisure, and recreational activities; and otherwise

was hurt, injured and caused to sustain losses.




                                                  6
           Case 1:21-cv-00347-RDM Document 1 Filed 02/08/21 Page 7 of 7




   28.       All of Plaintiff’s losses and damages were directly and proximately caused by the

aforementioned negligence of Defendant United States, by and through its agent, Martinelli, and

were incurred without any negligence on the part of the Plaintiff contributing thereto.

         WHEREFORE, Plaintiff Zachary Wehmeir demands a jury trial, judgment from and

against Defendant United States of America, in the amount of One Million Dollars

($1,000,000.00), for damages incurred as a result of the causes of action maintained herein, notably

past, present, and continuing medical bills, lost wages, pain and suffering, mental anguish,

emotional distress, property damage, costs, pre-judgment interest, and if applicable, attorney’s

fees, and the costs of pursuing this action.

                                               Respectfully submitted,

                                               PRICE BENOWITZ, LLP


                                               By: /s/ John J. Yannone_______________
                                               John J. Yannone, Esq. (DC Bar #452458)
                                               Arren Waldrep, Esq. (DC Bar #999861)
                                               409 7th Street, NW, Suite 200
                                               Washington, D.C. 20004
                                               John@pricebenowitzlaw.com
                                               Arren@pricebenowitzlaw.com
                                               Tel: (202) 417-6000
                                               Fax: (301) 244-6659
                                               Attorneys for Plaintiff


                                 DEMAND FOR JURY TRIAL

               Plaintiff hereby demands trial by jury.

                                               /s/ John J. Yannone___________________
                                               John J. Yannone, Esq.




                                                  7
